Citation Nr: 1813355	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-27 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Andrew S. Sieja, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to February 2000 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In August 2017, the Veteran and his spouse testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  


FINDINGS OF FACT

1.  The Veteran's small airway condition is a congenital disease that clearly and unmistakably existed prior to his active duty service.

2.  The pre-existing congenital small airway condition underwent an increase in severity during service, resulting in additional disability manifested by sleep apnea. 

3.  There is no clear and unmistakable evidence that the Veteran's pre-existing small airway disease was not aggravated beyond its natural progression by active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  
38 U.S.C. §§ 1111, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017);VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Some disabilities, such as congenital or developmental defects, are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c).  Under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  A congenital abnormality that is subject to improvement or deterioration is considered a "disease," while a congenital abnormality that is more or less stationary in nature and not considered capable of improving or deteriorating is considered a "defect."  VAOPGCPREC 82-90; O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

Congenital diseases may be service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service-connected in its own right.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service.  VAOPGCPREC 82-90.  Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect as they are not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.
Here, the Veteran has current sleep apnea, documented, for example, on VA examination in May 2014.  The question here lies in whether it is of congenital origin and if so, whether it was aggravated by service.

On the Veteran's July 1996 service entrance examination and accompanying medical history report, pertinent abnormalities were not noted.  However, in November 1999, an examiner noted a pre-service history of poor sleep quality and quantity, with delayed sleep onset.  Also in the November 1999 report, the Veteran reported he had begun to feel especially tired during the day.  Service treatment records (STRs) show the Veteran was thereafter diagnosed with a number of psychiatric disorders, including an adjustment disorder with depressed mood and avoidant personality disorder.  His DD Form 214 reflects that the reason for separation was a psychiatric disorder.

Following service, in 2004, the Veteran underwent a sleep study and was diagnosed with sleep apnea.  It was further discovered that he had a congenitally small airway.  As he explained at the hearing, his airway, at its most narrow point, is 2 millimeters wide, the diameter of a coffee stirrer.  The normal diameter of an airway is between 10 and 12 millimeters.  After his sleep apnea diagnosis, medical records show he underwent 6 surgical procedures in an effort to relieve the severe symptoms caused by his condition.  These included surgery to the nose, and surgery and throat to remove the tonsils and uvula.  He also underwent a 12-hour maxillary and mandibular advancement surgery to reposition his jaw.  He most recently underwent hypoglossal nerve stimulation surgery, which involved the implantation of a wire to the base of his tongue to shock the tongue and move it forward during the night while sleeping.

In June 2011, Dr. R., who has treated the Veteran since 2004, noted the Veteran had a history of excessive daytime sleepiness dating back to childhood.  He would sleep 14-16 hours per night and still feel sleepy.  For the earlier part of his military service, he was doing academic work and could maintain this sleep schedule.  However, later, when he was at sea, this was not possible.  His schedule changed to 12-hour shifts, and caused a disruption to his sleep patterns.  This resulted in profound daytime drowsiness, and accompanying psychiatric symptoms related to sleep deprivation.  His symptoms were not recognized as due to sleep apnea, and he was treated only for the psychological manifestations.  Dr. R. opined that it was more likely than not that the Veteran has had sleep apnea since childhood, which he compensated for with long sleep hours.  Military service disrupted this, causing him to decompensate and develop profound sleepiness, depression, and anxiety, which ultimately ended his career in the Navy.

In February 2012, Dr. W., the physician who performed the maxillary and mandibular advancement surgery, stated that the Veteran has a congenitally markedly decreased airway size.  Additionally, he noted that the Veteran and other family members have always required excessive amounts of sleep.  He opined that the Veteran has had profound obstructive sleep apnea for all of his life.  Dr. W. stated that the shift schedule imposed by the military, consisting of 12 hours for 7 days and 1 night off, then 3 days off, then back to the first shift, caused the first symptoms of sleep apnea to show.  The Veteran experienced exhaustion, depression, and anxiety.  Dr. W. opined that military service permanently worsened the Veteran's sleep apnea and drastically affected his quality of life.

On VA examination in May 2014, the VA examiner acknowledged the opinions of Dr. R. and Dr. W.  However, she emphasized that sleep apnea was not diagnosed until 2004, and opined that his sleep apnea was less likely than not incurred in or caused by service.  She stated that the symptoms in service did not fulfill the objective criteria for sleep apnea.  Although his pre-service sleep patterns were unusual and could indicate sleep apnea, he was not diagnosed with the condition until 2004.

In July 2014, Dr. W. stated he had reviewed pertinent documents in the claims file and had treated the Veteran for several years.  He recounted the rotating sleep schedules required for the Veteran's military duties from approximately 1998 onward.  He stated that following the onset of this shift work, the Veteran began showing signs of sleep apnea, including exhaustion, irritability, depression, and anxiety.  He opined that the Veteran's symptoms were exacerbated to an unmanageable level, ultimately resulting in his discharge.  Dr. W. opined that it was more likely than not that military service permanently worsened the primary sleep pathology.

In considering the evidence under the laws and regulations as set forth above, the Board finds that service connection is warranted for the Veteran's sleep apnea. 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b). 

VA may show a lack of aggravation by establishing that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991). 

The Court has held that the presumption of soundness still applies to congenital diseases that are not noted at entry, as is the case here.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).   In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board finds the Veteran's small airway condition is of congenital origin and clearly and unmistakably preexisted service.  The current sleep apnea is due to aggravation of the congenitally small airway.  In this respect, the November 1999 STR documents a pre-service history of poor sleep quality and quantity, and the findings of Dr. R. and Dr. W. based on diagnostic reports and the Veteran's competent and credible history reveal a long history of daytime sleepiness dating back to childhood and lifelong excessive sleep.  Further, as the small airway condition is subject to improvement or deterioration, the Board finds it is a congenital disease, rather than defect.   

Next, the Board finds that the Veteran's pre-existing small airway underwent an increase in severity during his service which resulted in the current sleep apnea disability. The record indicates that the Veteran's sleep apnea was not symptomatic until he was required to perform shift work in the military, which entailed an irregular schedule resulting in chaotic sleep patterns.  Indeed, his enlistment examination reflects normal findings, and he denied any pertinent complaints at that time.  Following the onset of shift work in approximately 1998, however, the Veteran's sleep apnea became symptomatic, manifested by profound daytime sleepiness, exhaustion, depression, and anxiety.  As described by Dr. W., his symptoms eventually reached an unmanageable level, and he was discharged.  Because the Veteran's sleep apnea first became symptomatic during service, the condition is considered to have been aggravated by service.  This finding is supported by the November 1999 STR documenting the Veteran had begun feeling especially tired during the day, the June 2011 report of Dr. R., the February 2012 report of Dr. W., and the July 2014 report of Dr. W.

Further, there is no clear and unmistakable evidence that the small airway disorder was not aggravated by service.  To rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, there must be a finding that the increase in disability is due to the natural progression of the disease.  There has been no such finding made here.

While the May 2014 VA examiner found the sleep apnea did not preexist service and is not otherwise related to service, the report is of low probative value because the examiner relied on inaccurate and incomplete facts.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).  As the Veteran pointed out at the hearing, the examiner inaccurately reported his 2004 diagnosis in her report, inaccurately found no current signs or symptoms of the condition, found the Veteran had no scars resulting from the condition despite his post-surgical scars and the surgical absence of the uvula and tonsils, and failed to consider or address three sleep studies.  

In sum, the Board determines that the presumption of aggravation has not been rebutted by clear and unmistakable evidence demonstrating that the Veteran's pre-existing small airway disease did not undergo a permanent worsening beyond normal progression during active service.  As the small airway disease resulting in current sleep apnea, the criteria for service connection have been met and the claim must be granted.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


